Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCenso (US 2015/0195641) in view of Ibrahim (US 2015/0294662) in further view of Pedersen (US 2015/0163602) in further view of Park (US 2012/0215519).

Regarding claim 1, DiCenso teaches A system comprising: automatic noise cancellation circuitry in a headset, (DiCenso figure 1 and ¶0022, “wearable device 130 that includes at least one microphone, at least one speaker, and a microprocessor-based digital signal processor (DSP)” and ¶0030 “which sounds to amplify, cancel, add or insert…wearable device 130 to control corresponding processing of input signals.” See also ¶0039 and figure 3) said headset comprising a microphone (DiCenso figure 3, mic 312 and ¶0022, “wearable device 130 that includes at least one microphone”); and interface circuitry operable to provide an interface (DiCenso figures 5-6 and ¶0046, “a simplified user interface having controls for specifying user preferences associated with particular types or groups of sounds”), a whitelist comprising a list of sounds and characteristics (DiCenseo figure 6),  via which a user can configure which sounds said automatic noise cancellation circuitry attempts to cancel, however does not explicitly teach wherein one or more of said sounds from said configuration and a whitelist comprising a list of sounds and characteristics are stored by said headset, and said microphone is configured as a noise cancellation microphone when a user of the headset is not speaking and said headset is outputting music audio; and wherein said automatic noise canceling circuitry does not cancel sounds of an 

Ibrahim teaches one or more of said sounds from said configuration and a whitelist comprising a list of sounds and characteristics are stored by said headset (Ibrahim ¶0027, “the earphone comprises a recording mechanism, which allows users to record particular sounds they wish to filter out” and “The recording is then stored in an internal memory within the earphone," it would have been obvious to use the memory storage of Ibrahim to store said whitelist and sounds).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the technique of storing data on a headset to modify the known headset of Dicenso to achieve the predictable result of minimizing the number of devices the user needs to carry.

Pedersen teaches a microphone is configured as a noise cancellation microphone (Pedersen ¶00668, “while the wireless sound input 18 receives a wireless sound signal 19…single channel noise reduction unit 40 for reducing noise in the electrical signal 35” and ¶0062, “incoming sound 34 b the microphones 14 and 14’ which generate electrical sound signals 35”) when a user of the headset is not speaking (Pedersen ¶0068, “When the VAD 42 detects no user voice, in the electrical sound signals 35”) and said headset is outputting music audio (Pedersen ¶0068, .

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Pedersen to improve the known system of DiCenso in view of Ibrahim to achieve the predictable result of utilizing environmental sound inputs without degrading sound quality for enhanced communication (Pedersen ¶0013).

Park teaches wherein said automatic noise canceling circuitry does not cancel sounds of an approaching vehicle based on a Doppler shift in said sounds of said approaching vehicle (Park ¶0124 , “detect and pass warning sounds, such as a siren, car horn… warning sound detector WD10 is configured to detect the sound of an approaching vehicle by Doppler effect detection”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Park to improve the known system of Dicenso in view of Ibrahim in further view of Pedersen to achieve the predictable result of increasing awareness of a user wearing a headset but allowing the user to hear hazardous alerts such as an approaching vehicle.
 


Regarding claim 3, Dicenso teaches wherein said interface circuitry is operable to provide said interface via which a user can select a sound that the noise cancellation circuitry does not attempt to cancel (DiCenso figure 6, when deselected for cancellation).

Regarding claim 4, DiCenso teaches wherein said interface circuitry is operable to provide said interface via which a user can increase or decrease an amount of noise cancellation that is desired (DiCenso figure 5).

Regarding claim 5, DiCenso teaches wherein said interface circuitry is operable to provide said interface via which a user can select from among three or more levels of noise cancellation (Dicenso figure 5, OFF, LOW, REAL, LOUD).

Regarding claim 6, DiCenso teaches wherein said interface circuitry resides in a computing device communicatively coupled to said headset via a wireless link (Dicenso figure 3 and ¶0033 “user interface that may be implemented by the wearable device or by a second microprocessor-based device such as a smartphone, tablet computer, smartwatch” ¶0039 “User preference 322 may be communicated via a wired or wireless communication link 360 to DSP 310”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCenso (US 2015/0195641) in view of Ibrahim (US 2015/0294662) in further view of Pedersen (US 2015/0163602) in further view of Park (US 2012/0215519) in further view of Short (US 8542817).


Regarding claim 7, Dicenso in view of Ibrahim in further view of Pedersen in further view of Park does not explicitly teach said interface circuitry is operable to provide said interface via which a user can select whether to enable or disable automatic control of music volume based on audio captured by said microphone.

Short teaches a microphone (See short figure 1, microphones 11 and 16); said interface circuitry is operable to provide an interface via which a user can select whether to enable or disable automatic control of music volume (see at least Short figure 1 and Column 5 lines 30-31, “switch 17 is used to merely turn on and off the selected type of volume control”) based on audio captured by said microphone (see at least Short figures 3B, Column 4 line 54- Column 5 line 15, “continuous sampling” and step 324 ”adjust and hold speaker volume level sufficient to overcome sampled ambient noise level", the user can decide to turn off after a sufficient volume level is set or proceed to automatic compensation).

.

Claims 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCenso (US 2015/0195641) in view of Ibrahim (US 2015/0294662) in further view of Pedersen (US 2015/0163602) in further view of Park (US 2012/0215519) in further view of Alves (US 2014/0105412).

Regarding claim 8, DiCenso in view of Ibrahim in further view of Pedersen in further view of Park does not explicitly teach comprising audio processing circuitry, wherein said interface circuitry is operable to provide said interface via which a user can: trigger said audio processing circuitry to record a sound; and switch among a plurality of settings of said automatic noise cancellation circuitry to determine a best one of said settings for automatic noise cancellation of said recorded sound.

Alves teaches audio processing circuitry, wherein said interface circuitry is operable to provide said interface via which a user can: trigger said audio processing circuitry to record a sound (see at least Alves ¶0111, “previously recorded/ generated by the user”, figure 14C and ¶0184, “1424 to initiate the process described in 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Alves to improve the known Noise Cancelling System of DiCenso in view of Ibrahim in view of Pedersen in further view of Park to achieve the predictable result of updating noise cancellation based on a change in the current noise environment (Alves ¶0035).

Regarding claim 9, DiCenso in view of Ibrahim in further view of Pedersen in further view of Park in further view of Alves teaches comprising networking circuitry operable to upload said recorded sound and said determined best one of said settings to a network (see at least Alves ¶0111, “user may access other simulated noise environments on the internet, previously recorded/ generated by the user”).

Regarding claim 10, DiCenso in view of Ibrahim in further view of Pedersen in further view of Park in further view of Alves teaches control circuitry operable to 

Regarding claim 16, DiCenso in view of Ibrahim in further view of Pedersen in further view of Park in further view of Alves teaches a microphone in said computing device (Alves figure 1, Smartphone 104, it is known in the art that smart phones have a microphone for telephonic communication) and a radio in said computing device (see at least Alves ¶0040. Various computing devices that typically connect to a network...wired and/ or wireless communication…Examples of remote computer 102-105 may include….radio frequency (RF) devices”), said microphone and radio being operable to communicate audio over a wired or wireless connection (see at least Alves ¶0040. Various computing devices that typically connect to a network...wired and/ or wireless communication…Examples of remote computer 102-105 may include….radio frequency (RF) devices”), wherein audio captured by said microphone is provided to both said automatic noise cancellation circuitry and to said radio (see at least Alves figure 4A, signal from microphone 406 is transmitted to remote computer 412 and controller 410).

Claims 11-12, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCenso (US 2015/0195641) in view of Ibrahim (US 2015/0294662) .

Regarding claim 11, DiCenso teaches comprising control circuitry operable to: determine a location of said user (DiCenso ¶0026, “determine accurately the user’s location”), however does not explicitly teach automatically control an amount of automatic noise cancellation applied by said automatic noise cancellation circuitry based on said determined location.

Juvonen teaches automatically control an amount of automatic noise cancellation applied by said automatic noise cancellation circuitry based on said determined location (see at least Juvonen ¶0029, “noise cancelling system 100 may provide for improved noise reduction capabilities by utilizing information provided from the positioning interface 106”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Juvonen to improve the known Noise Cancelling system of DiCenso in view of Ibrahim in further view of Pedersen in further view of Park to achieve the predictable result of improving noise cancelling efficiency by accessing already stored location based noise profiles.



Regarding claim 14, DiCenso in view of Ibrahim in further view of Pedersen in further view of Park in further view of Juvonen teaches control circuitry operable to: determine a location of said user (DiCenso ¶0026, “determine accurately the user’s location”); and audio processing circuitry operable to automatically control a volume at which audio is presented to said user based on said determined location (see at least Juvonen ¶0029, “noise cancelling system 100 may provide for improved noise reduction capabilities by utilizing information provided from the positioning interface 106” and ¶0043, “if a sudden increase in ambient noise volume is expected within about 5 seconds, the volume of the audio interface may also be increased after 5 seconds").

Regarding claim 15, DiCenso in view of Ibrahim in further view of Pedersen in further view of Park in further view of Juvonen teaches control circuitry operable to determine an ongoing activity of said user; and audio processing circuitry operable to automatically control an amount of automatic noise cancellation applied by said 

Regarding claim 17, DiCenso in view of Ibrahim in further view of Pedersen in further view of Park in further view of Juvonen teaches wherein: said automatic noise cancellation circuitry is automatically configured to provide a first amount of automatic noise cancellation when said location is outdoors (see at least Juvonen ¶0036, “The adaptive noise-cancelling system 100 may reduce ambient noise when walking into a hall of power plant facility…crowded room for example”, ¶0040, “means for logging ambient noise characteristics...noise cancelling signals (or waveforms) may be provided (based at least in part on context-based noise information from the positioning interface) for acceleration noise, road surface noise, or walking environment/ location ambient noise", wherein walking environment can be considered outdoors); and said automatic noise cancellation circuitry is automatically configured to provide a second amount of automatic noise cancellation when said location is indoors (see at least Juvonen ¶0029, “determine a change in the speed (or acceleration) of the vehicle. The acceleration of the vehicle would provide increased ambient noise 50”, which can be adjusted based on the speed of the car, wherein noise cancellation inside the car which has doors is considered indoor).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCenso (US 2015/0195641) in view of Ibrahim (US 2015/0294662) in further view of Pedersen (US 2015/0163602) in further view of Park (US 2012/0215519) in further view of Benson (US 2013/0293723).

Regarding claim 13, DiCenso in view of Ibrahim in further view of Pedersen in further view of Park does not explicitly teach audio processing circuitry operable to automatically control a volume at which audio is presented to said user based on detection of a particular sound by said automatic noise cancellation circuitry.

Benson teaches audio processing circuitry operable to automatically control a volume at which audio is presented (see at least Benson ¶0051-0054, “In response to the detection of sound within one of the particular categories…. b) temporary extinguish or reduce the level of audio signal for reproduction") to said user based on detection (see at least Benson ¶0051, “detector 100 detects the presence, in the audio received by the detector 100, of particular categories of sound”) of a particular sound by said automatic noise cancellation circuitry (see at least Benson ¶0050-0051, “alarm sounders....crying babies and so on").

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Benson to improve the known Noise Cancelling system of DiCenso in view of Ibrahim in further view of Pedersen in further view of Park to achieve the predictable result of .
  
  Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach the amended claims. Examiner respectfully disagrees. DiCenso (US 2015/0195641) in view of Ibrahim (US 2015/0294662) in further view of Pedersen (US 2015/0163602) in further view of Park (US 2012/0215519) teaches the amended claim 1, as elaborated in the current rejection. Therefore, the arguments are not persuasive and the claimed stand rejected.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314



/NORMAN YU/Primary Examiner, Art Unit 2652